In March, 1943, John P. Gilbertz owned and was operating a store at Ferdinand, Idaho. Shortly prior to March 7, 1943, while William Lipps was in a hospital at Grangeville, Idaho, appellant went to and entered Lipps' home and took therefrom a Winchester "forty-four" rifle belonging to Lipps. About a week later, to-wit, March 12, 1943, appellant went to Ferdinand and at about three o'clock in the morning of that day broke a window by the front door of the store and then unlocked the door and went to the back end where he ate some crackers and cookies and waited until Gilbertz came to the store at about half past seven o'clock. Apparently, while Gilbertz was building a fire in a stove in the store, appellant shot him. After he shot Gilbertz the first time and while Gilbertz; was down on the floor appellant shot him again. Thereupon appellant left the store and returned to his cabin near Ferdinand. At about twenty minutes after eight Robert Gilbertz, six-teen-year-old son of the deceased, went down to the store and found his father lying on the floor near the stove, and after trying to revive him, notified a Mr. Remacle. It was at first thought Gilbertz had suffered a heart attack, but an examination by the coroner quickly established the fact Gilbertz had been shot. The authorities at the county seat, Grangeville, were promptly notified and the sheriff immediately organized a posse. Appellant having been seen *Page 467 
shortly after the commission of the crime leaving Ferdinand carrying a rifle, the posse immediately went to the Behler cabin, and in the course of repeated demands that Behler come out and surrender, several shots were fired through the windows, and later the cabin was set on fire. Very shortly thereafter Behler came out of the cabin and surrendered. William Lipps' rifle, taken by appellant in the manner above stated (the rifle with which the killing was done), was found in the doorway of appellant's cabin by a member of the posse. Appellant, immediately following his arrest, admitted killing Gilbertz. He was taken by the sheriff and his posse back to Ferdinand and then from Ferdinand on to Grangeville, where the party arrived at about 5:30 in the evening. Upon arrival at Grangeville, appellant made a confession in the office of the county attorney. The confession was taken in shorthand by the county stenographer. The next morning appellant was taken before a committing magistrate where he waived a preliminary examination and was bound over to the district court on a charge of first degree murder.
March 15, 1943, an information was filed against appellant in the District Court of the Tenth Judicial District in and for Idaho County. Following arraignment and the appointment of counsel to represent him his trial was set for Monday, March 22, 1943. On that day, when the case was called for trial, "the question of the sanity of the defendant being raised by counsel for the defense the court ordered a hearing on the sanity of the defendant," at the time of the trial, not at the time of the homicide. Whereupon an inquiry into the sanity of appellant was had as provided by chap. 32, sec. 19-3201, et seq., I.C.A. The jury duly and regularly sworn and impaneled to try appellant on the question of his sanity at the time of the trial, found appellant was then sane.
May 3, 1943, appellant was tried. May 8, 1943, the jury, duly sworn and impaneled to try appellant for the commission of the crime charged in the information filed March 15, 1943, as aforesaid, found appellant "guilty of murder in the first degree and he shall suffer death." May 11, 1943, "judgment on Conviction of the Crime of Murder in the First Degree" was rendered and entered. June 7, 1943, an appeal from that judgment was prosecuted to this court.
A reversal of the judgment is sought by appellant *Page 468 
upon the several points hereinafter discussed. First, that it is the duty of a sheriff, when arrest has been made to bring the defendant before a committing magistrate without unnecessary delay.
The pertinent parts of secs. 19-515 and 19-615, I.C.A., provide:
"[19-515.] The defendant must in all cases be taken before the magistrate without unnecessary delay, * * *"
"[19-615.] When an arrest is made without a warrant by a peace officer or private person the person arrested must, without unnecessary delay, be taken before the nearest or most accessible magistrate in the county in which the arrest is made, and an information, stating the charge against the person, must be laid before such magistrate."
In support of the contention there was unnecessary delay, appellant cites Madsen v. Hutchison, 49 Idaho 358, 361, 362,290 P. 208. That was an action to recover damages for false imprisonment. There, it appears, "The sheriff failed to take the prisoners (the Madsens) before a magistrate and made no effort to do so", to quote the language of this court. We then held that: "After making an arrest an officer should be given some latitude in complying with the mandate of the statute and the warrant, and circumstances may justify a reasonable delay." It was then pointed out that "A magistrate was available. The time was midday. The prisoners were tractable. At 8 o'clock in the evening, their mother having procured bail, the prisoners were released on the orders of the magistrate who had issued the warrant. But at no time during their confinement were they taken before him."
After some further discussion, this court said:
"It should be observed that this breach of duty (to take the Madsens before a committing magistrate) arises from the officer's total failure to act; that he does not fail in any duty if he merely delays a reasonable length of time in taking the prisoner before a magistrate, or for a longer time, if a longer delay is justified by all the circumstances of the case."
In Madsen v. Hutchison, supra, it will be noted it was midday when the Madsens were arrested, but that, nevertheless, the sheriff not only failed to take his prisoners before a magistrate, but made no effort to do so. Here, the *Page 469 
sheriff did not arrive with his prisoner at Grangeville until about 5:30 in the evening; and here, the sheriff did take appellant before a committing magistrate the next morning and, furthermore, when appellant was taken before a committing magistrate, he waived preliminary examination.
Second, "An arresting officer, charged with the duty of bringing the prisoner before the nearest committing magistrate without delay, and if he delays for the purpose of obtaining a confession, it is invalid and cannot be used against him," citing McNabb v. United States, 87 L. ed. 579, 63 Sup. Ct. 608,Anderson v. United States, 87 L. ed. 589, 63 Sup. Ct. 599, relied upon to support that contention.
In McNabb v. United States, supra, it appears the McNabbs were given what is commonly known as the "third degree." Discussing that practice, the court said:
"For this procedural requirement (to take prisoners before a United States commissioner) checks resort to those reprehensible practices known as the 'third degree' which, though universally rejected as indefensible, still find their way into use. It aims to avoid all the evil implications of secret interrogation of persons accused of crime. It reflects not a sentimental but a sturdy view of law enforcement. It outlaws easy but self-defeating ways in which brutality is substituted for brains as in instrument of crime detection."
The court then held the confessions obtained by third degree methods were inadmissible, but pointed out "the mere fact that a confession was made while in the custody of the police does not render it inadmissible." (Citing cases.)
In the instant case appellant was not given the "third degree," nor were any practices indulged which even hint of third degree methods, nor was "brutality substituted for brains." Furthermore, upon his trial, appellant went on the witness stand and testified substantially to what he had confessed in the office of the county attorney.
Anderson v. United States, supra, is another case where third degree methods were employed, and what has been said of the McNabb case applies with equal force to the Anderson case. Both cases were argued at the October, 1942, term of the Supreme Court, and opinions (both written by Mr. Justice Frankfurter) were handed down March 1, 1943.
Third, that: "This court has formerly held that a confession extorted from a half-witted boy should not be *Page 470 
permitted in evidence," citing and relying upon State v. Mason,4 Idaho 543, 547, 43 P. 63.
It appears Mason was jointly indicted with one Hammon for the crime of arson. On arraignment, separate trials were given the defendants. Hammon was tried and acquitted. On the trial of Mason, a written confession (which the court says was extorted from him by one McCarty, a detective in the employ of the Continental Insurance Company), was offered and admitted in evidence. It also appears there was no evidence in the record connecting Mason with the commission of the crime, other than the written confession. This court, discussing the facts, pointed out that "it is palpable, from the record, that the defendant is an underwitted boy, and that this so-called confession was extorted from him by an armed bully, sometimes denominated 'a detective' in the employ of the insurance company. We have searched the record in vain to find anything therein directly or indirectly, or by inference, connecting this defendant with the alleged crime."
In the case at bar appellant's confession was not extorted. Moreover, and as hereinbefore pointed out, appellant took the witness stand and testified he killed Gilbertz, relating the circumstances rather fully.
Fourth, that: "The court committed reversible error by its conduct and comments during the examination of Dr. Barton, Dr. Shinnick and Clyde Jolley."
The record discloses no objection was made to the comments complained of by appellant. This court has uniformly held a defendant must object to remarks of a trial court claimed to be improper, and that a failure to do so is a waiver of the alleged error. (State v. Baker, 28 Idaho 727, 156 P. 103; Statev. Keyser, 38 Idaho 57, 59, 60, 219 P. 775; State v. Frank,51 Idaho 21, 27 28, 1 P.2d 181; State v. Smailes, 51 Idaho 321,327, 5 P.2d 540. See also Slusser v. Aumock, 56 Idaho 793,796, 59 P.2d 723; Towne v. Northwestern Mut. L. Ins. Co.,58 Idaho 83, 94, 70 P.2d 364.) On this point we direct attention to the following instruction given the jury by the trial court:
"The jury should not consider or in any way or to any extent be influenced or controlled by the remarks or statements of the court in replying to questions or in replying to statements of counsel on either side, or by any remarks *Page 471 
or statements of the court in ruling upon the admissibility of evidence, or to evidence offered but not received, or evidence ordered stricken from the record by the court. Your verdict should be based upon the evidence submitted at the trial and the instructions of the court applicable thereto and upon nothing else."
Fifth, that: "The addition of the words 'and did he know the difference between right and wrong?' to instruction No. 14, constitutes reversible error."
By instruction No. 14, the trial court instructed the jury:
"Should you be convinced beyond a reasonable doubt that the defendant inflicted the fatal wound, then the court instructs you gentlemen, that the true test and standard of accountability is: Has the defendant sufficient mental capacity to appreciate the character and quality of his acts? Did he know and understand that it was in violation of the rights of another and in itself wrong? Did he know that it was prohibited by the laws of the state and that its commission would entail punishment and penalty upon himself, and did he know thedifference between right and wrong?
"If he had the capacity thus to appreciate the character and comprehend the possible or probable consequences of his acts, he is responsible to the law for the acts thus committed and is to be judged accordingly.
"A person in the possession of a sound mind who commits a criminal act under the impulse of passion or revenge, which may temporarily dethrone reason, or for the time being control his will, cannot be shielded from the consequences of his act." (Emphasis ours.)
In State v. Larkins, 5 Idaho 200, 47 P. 945, where, as in the instant case, the defense was insanity, it was held:
"In a murder case, where the defense is insanity, the burden of proving such defense is on the defendant, but he is not required to establish his defense beyond a reasonable doubt. In such case the vital question is, Was the defendant, at the time of the homicide, capable of knowing right from wrong?" (Syllabus by the court.)
It will be observed the trial court, in the instant case, followed the test of responsibility fixed by this court inState v. Larkins, supra. Moreover, it is at once apparent the effect of the clause objected to by appellant was to clarify the instruction. *Page 472 
Sixth, that: The trial court committed reversible error in refusing to give the following instruction requested by appellant:
"Insanity is a disease which prevents a person from understanding the nature of the act in question and its possible consequences, or which renders him incapable of resisting the temptation to commit a crime even though he knows that he is doing wrong."
Appellant cites and relies upon State v. Van Vlack, 57 Idaho 316,  356, 65 P.2d 736. In that case the trial court gave the jury the above quoted instruction, requested by appellant in the case at bar. In addition to giving that instruction (No. 19 in the Van Vlack case), the trial court (in the Van Vlack case) also and by instruction No. 20, instructed the jury:
" 'Should you be convinced beyond a reasonable doubt that the defendant inflicted the fatal wound, then the court instructs you, gentlemen, that the true test and standard of accountability is: Has the defendant sufficient mental capacity to appreciate the character and quality of his acts? Did he know and understand that it was in violation of the rights of another and in itself wrong? Did he know that it was prohibited by the laws of the state and that its commission would entail punishment and penalty upon himself? If he had the capacity thus to appreciate the character and comprehend the possible or probable consequences of his acts, he is responsible to the law for the acts thus committed and is to be judged accordingly. A person in the possession of a sound mind who commits a criminal act under the impulse of passion or revenge, which may temporarily dethrone reason, or for the time being control his will, cannot be shielded from the consequences of his act.' "
Van Vlack did not contend either instruction constituted reversible error. He contended there was a conflict between instruction No. 19 (the instruction requested by appellant in the instant case) and instruction No. 20 (above quoted).
This court held against the Van Vlack contention, holding:
"There was no conflict because the one states that insanity is a defense, and the next one more than favorably to the defendant lays down the standard of how the jury would determine whether appellant was insane." (Citing cases.) *Page 473 
Seventh, that: "A person who is actually insane cannot be 'sane in the legal sense of the word.' "
This point is based upon the testimony of state's witness, Dr. Ralph M. Wade. The doctor testified, on cross-examination:
"Q. Now, Doctor, what do you mean by sane in the legal sense of the word?
"A. May I expand that?
* * *
"A. There's always been considerable difficulty in trying to make a legal definition gibe with a medical diagnosis. It is my understanding that it is to determine if he is sane in the legal sense of the term, and not an effort to get any medical diagnosis; so, because I run into that constantly, I make a point to state specifically what I mean.
"Q. I still want to know what you mean by sane in the legal sense of the word. I am quoting your language.
"A. Yes, that he is able to — essentially that he is able to distinguish right from wrong, and that he or that anyone would know an act that they committed to be wrong.
"Q. Is that all?
"A. That is all I can think of at the moment. That is principally it."
It may be conceded, as contended by appellant, a person cannot be "sane in the legal sense of the word," if he is actually so insane by "medical diagnosis" he does not know the difference between right and wrong. But Dr. Wade did not testify appellant was so insane by "medical diagnosis" he did not know the difference between right and wrong. The doctor testified to the contrary, that appellant was "able to distinguish right from wrong." And that is the test of accountability to the law in this jurisdiction.
Weihofen, in his excellent work entitled "Insanity as a Defense in Criminal Law" (pp. 14, 15 and 16), discusses "The Legal Tests of Irresponsibility," from which we quote the following for such light as it casts upon the question of criminal responsibility:
"Of all the problems involved in the subject of mental unsoundness as a defense to crime, the greatest difference of opinion and the most discussion on the part of courts and commentators has centered about the legal 'tests' of insanity *Page 474 
— i.e., the degree of mental unsoundness which must be shown to excuse a defendant from criminal responsibility.
"Obviously, not every form of mental unsoundness will render a person irresponsible. It is sometimes stated by text writers and courts, and frequently in statutes, that a person who is 'lunatic' or 'insane' is not capable of committing crime. Such statements and statutes, however, use the terms 'lunatic' and 'insane' in a loose sense, and they must not be understood to mean that every person is held incapable of committing crime who is in any degree mentally diseased or defective. It is only those who are so disordered as to come within the 'test' established by the law in each jurisdiction that are excused from criminal responsibility on the ground of insanity. What the test for irresponsibility should be is a question upon which authorities differ.
"The law in this country (except in New Hampshire) can be summarized as follows:
"A person is not criminally responsible for an offense if at the time it is committed he is so mentally unsound as to lack:
"1. Knowledge that the act is wrong, or
"2. (In seventeen states) Will power enough to resist the impulse to commit it.
"The first part of this rule states the so-called 'right and wrong test.' This part of the rule is law everywhere; and it is the sole test of irresponsibility in England and in twenty-nine American states. The wording of the rule varies considerably; in fully half the cases it is stated that to be excused, a defendant must be so disordered as not to know the 'nature and quality' (sometimes 'nature and character,' 'consequences,' etc.) of the act, or if he did know it, that he did not know that is was wrong."
We find no prejudicial error in other rulings complained of.
Here, there is no contention appellant did not shoot and kill the deceased. He testified to that himself. Appellant relies solely on insanity at the time of the homicide. The jury found against him on that defense and fixed his punishment at death. Nevertheless, the record discloses and the state concedes appellant possesses a very low order of intelligence. Undoubtedly, one possessing a normal mind *Page 475 
should be held to a full, strict accountability for his conduct, but, should a person with a pronounced subnormal mind be held to the same high degree of accountability? That, in turn, presents the question as to whether this court may, notwithstanding the verdict of the jury fixing appellant Behler's punishment at death, review the evidence and, if justice be best served, reduce the punishment from death to life imprisonment? That question is answered for us inState v. Ramirez (decided in December, 1921), 34 Idaho 623,203 P. 279, where the identical question presented here was also presented. In the Ramirez case, the opinion being written by Mr. Justice Budge, it was held that:
"This court has power to review any decision of the district courts, and the jury, in a case triable by a jury, is as much a part of the court as the judge. Each has certain legal duties and functions, and the combined action of the jury and the judge makes up and merges in the final judgment. The action of the jury in imposing the death penalty merged in the judgment and became a part of the decision of the court. Const., art. 5, sec. 9, grants to this court power to review such decisions. No limitation of such power is found in the constitution, and if it exists it must be found there. The legislature, being but a co-ordinate branch of the government, is without authority to clothe the jury with the exclusive right to fix the extent of the punishment, this being essentially a judicial act, incorporated in the decision of the court."
Continuing, Justice Budge quoted (Chambers v. State, 16 Okl. Cr. 238, 182 P. 714), the following with complete approval:
" 'In a capital case, the law of our state in its great humanity allows the jury (as does the law of the State of Idaho), after they have first determined the question of guilt, to assess the punishment, which may be death or imprisonment for life at their discretion, and even after the jury say that the defendant should suffer death, this court, in furtherance of justice, has the power to modify the judgment to imprisonment for life.' "
And Justice Budge further held in the Ramirez case: "Considerations of both reason and justice uphold the proposition that this court may modify a judgment where the jury has found the defendant guilty of murder in the first *Page 476 
degree and fixed the punishment at death, when the furtherance of justice requires such modification."
After a careful study and review of all the evidence, facts and circumstances in the case at bar, we have finally concluded that, in furtherance of justice, the judgment appealed from should be modified so as to reduce it from capital punishment to life imprisonment. (In addition to State v. Ramirez, supra, see State v. Sprouse, 63 Idaho 166, 170, 118 P.2d 378.) Therefore, the judgment appealed from is so hereby modified and the cause hereby remanded to the trial court with direction to fix the punishment therefor accordingly.
Ailshie and Dunlap, JJ., concur.